Citation Nr: 0829056	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
dermatitis.

2.  Entitlement to an initial compensable rating for a right 
tibial stress injury.

3.  Entitlement to an initial compensable rating for a right 
hip strain.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from August 2000 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's dermatitis is asymptomatic, with no active 
lesions shown.

2.  The veteran's right tibial stress injury is not 
characterized by any deformity, nonunion, or malunion of the 
tibia and fibula.  In addition, there is not any knee or 
ankle instability.

3.  The veteran's right hip disability is characterized by 
flexion to 110 degrees, extension to 30 degrees, adduction to 
25 degrees, abduction to 40 degrees, external rotation to 40 
degrees, and internal rotation to 30 degrees.  Repetitive 
motion is affected by pain, fatigue, and lack of endurance 
but not weakness or incoordination.  The veteran has a normal 
gait and requires no assistive device to ambulate.

4.  The competent and probative medical evidence of record 
shows that veteran's scoliosis of the spine existed prior to 
her service, and preponderates against a finding that it was 
aggravated by service.  The veteran has not been diagnosed 
with an additional low back disorder, and arthritis is not 
shown to have been manifested either in service or within one 
year after separation from service.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's left leg 
disorder is related to active military service or any 
incident thereof.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for 
dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7899-7806 (2007).

2.  The criteria for a compensable initial evaluation for a 
right tibial stress injury have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5299-5262 (2007).    

3.  The criteria for a compensable initial evaluation for a 
right hip strain have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5253 
(2007).    

4.  A low back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

5.  A left leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In November 2002 VA sent the veteran a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the veteran that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2003 rating 
decision, January 2004 SOC, October 2004 SSOC, and December 
2005 SSOC explained the basis for the RO's action, and the 
SOC and SSOCs provided her with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to her claim has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
recently.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra. 71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a 
higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active military service when there is 
an increase in disability during service, unless there is 
clear and unmistakable evidence (obvious and manifest) that 
the increase in disability is due to the natural progress of 
the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease. History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2005).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027- 
29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2005)). As noted above, the amended regulation requires that 
VA, rather than the claimant, bear the burden of proving that 
the disability at issue pre-existed entry into service, and 
that the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

III.  Factual Background and Analysis

A.  Increased Initial Rating for Dermatitis

As noted above, the veteran's dermatitis is currently 
evaluated as noncompensable, pursuant to the provisions of 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806.

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under DC 7806 or to be rated as disfigurement of the 
head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

At her January 2003 VA examination the veteran reported that 
she had hives during service on her nose, ears, the front of 
her chest, and the dorsal aspect of both her hands.  The 
hives occurred especially when she was in the sun, and would 
disappear when she went inside.  The affected areas would 
then become flaky.  The last episode had been in 2001.  The 
veteran said she would stay inside most of the time, and use 
sunscreen when she was outside.  On examination, her skin was 
normal.

The veteran underwent a VA dermatology examination in 
December 2003.  She had no lesions at the examination, and 
told the physician that she stayed clear if she avoided being 
overexposed to ultraviolet A light (UVA).  The VA physician 
diagnosed the veteran with sensitivity to UVA.

In April 2005 the veteran was treated by a VA dermatologist 
and reported a "UVA allergy" supported by UVA phototesting.  
She said she did not get a sun rash as long as she stayed 
indoors, and she requested to be tested again to verify her 
allergy.  On examination, she was without rashes, wheals, and 
sunburn changes.  The veteran was asked to bring in her 
military records regarding past UVA phototesting so it could 
be reviewed before she was retested.  The record does not 
indicate that the veteran did so, and her service treatment 
records (STRs) and claims file do not contain any UVA 
phototesting results.

At an October 2005 VA examination the veteran reported having 
intermittent flare-ups whenever she was exposed to the sun 
for more than 20 minutes.  The blistering lesions would last 
for two days, and during exacerbations the veteran applied 
aloe or other moisturizing cream.  She said she did not have 
any prescription medications for dermatitis, and was 
asymptomatic when she avoided the sun.  The physician did not 
find any evidence of active skin lesions or ulceration 
throughout the veteran's body.  She opined that the veteran's 
skin lesions were not associated with systemic disease and 
did not manifest in connection with a nervous condition.  The 
veteran was diagnosed with dermatitis, secondary to UVA 
exposure, currently without active lesions.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability.  That is, a 
skin disorder that had "active and inactive stages" or was 
subject to remission and recurrence.  See also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed.").  Thus, the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed and 
the skin disorder should be considered, whenever possible, at 
a time when it is most disabling.  However, this must be 
compared with Voerth v West, 13 Vet. App. 117, 122 (1999), 
where another examination was held not to be required when 
the disability in question did not affect earning potential, 
and wherein the Court held that the Board did not err in not 
requiring an additional examination during a period of 
inflammation.

The Board finds that the record supports a noncompensable 
evaluation, and no greater, for the veteran's dermatitis.  
The veteran did not have any lesions at any of the VA 
examinations discussed above.  Given that she has had three 
fairly recent VA examinations at which the examiner rendered 
an opinion on her dermatitis, we find that the requirements 
of Ardison, supra, have been met.  In addition, by her own 
description, the lesions caused by her dermatitis last for 
approximately two days, and she has gone for as much as over 
a year without an outbreak.  Therefore, her dermatitis is of 
a temporary and transient nature, and scheduling an 
examination during an active stage has not proven to be 
practicable.  The Board also notes that when the veteran 
sought medical treatment in April 2005 her dermatitis was not 
active, and she did not follow up as requested by the 
treating dermatologist.  

In order receive a 10 percent evaluation, the next highest 
available under Diagnostic Code 7899-7806, the veteran would 
have to have 5 to 20 percent of her entire body or exposed 
areas affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12 month 
period.  Although the veteran indicated that she has 
occasional flare-ups of her dermatitis from exposure to the 
sun of more than 20 minutes, the record does not indicate 
that the requirements of a 10 percent evaluation are met.  

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
staged rating for her dermatitis, as the Court indicated can 
be done in this type of case.  Based upon the record, we find 
that at no time has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board.  Therefore, a "staged" rating is not 
appropriate.

Accordingly, the preponderance of the evidence is against the 
claim for a compensable evaluation for dermatitis.  
Therefore, the benefit-of-the-doubt doctrine does not apply.  


B.  Increased Initial Rating for a Right Tibial Stress Injury

As noted above, the veteran's right tibial stress injury is 
currently evaluated as noncompensable, pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262.

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  The veteran was rated by analogy 
to DC 5262, and was assigned a noncompensable evaluation 
because she did not meet the requirements for a 10 percent 
rating.

A September 2001 bone scan showed increased uptake in the 
posterior tibial cortex consistent with a moderate to severe 
stress reaction.  At her January 2003 VA examination the 
veteran said that she had pain in both the leg regions that 
got worse with standing for a long time, carrying her baby, 
lifting heavy weights, sitting for a long time, or walking 
for about a mile.  She was taking ibuprofen 800 mg every 
morning and another one during the day if needed.  She had 
also recently been prescribed Neurontin 300 mg twice a day.  
Her gait was normal, and she did not use any ambulatory aids.  

At another VA examination in November 2003, she complained of 
pain in the mid-tibial area.  She had tenderness to the mid-
tibial area on palpation.  A November 2003 X-ray showed a 
normal appearing tibula and fibula, and a December 2003 bone 
imaging study showed no evidence of a stress fracture.

At an October 2005 VA internal medicine examination the 
veteran said that she had difficulty performing heavy 
lifting, carrying, or weight bearing activities as a result 
of the residuals of her right tibial stress injury.  On 
examination, there was no evidence of a deformity, nonunion, 
or malunion of the tibula and fibula.  There was a presence 
of mild warmth to touch in the mid-pretibial region with 
tenderness to palpation.  X-rays showed no significant 
findings.  The veteran was taking diclofenac 50 mg every 
eight hours for pain, which she said provided minimal relief.  
The VA physician opined that she was limited in running, 
prolonged walking and standing, and in performing other high-
impact activities.

The Board finds that the record supports a noncompensable 
evaluation, and no higher, for the veteran's right tibial 
stress injury.  The veteran's VA examinations did not show a 
nonunion of the tibula with loose motion requiring a brace or 
a malunion of the tibula.  Therefore, she is not eligible for 
a compensable evaluation under Diagnostic Code 5299-5262. 

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
staged rating for her right tibial stress injury, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.  Therefore, a "staged" 
rating is not appropriate.

Accordingly, the preponderance of the evidence is against the 
claim for a compensable evaluation for a right tibial stress 
injury.  Therefore, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra.

C.  Increased Initial Rating For Right Hip Strain

As noted above, the veteran's right hip strain is currently 
evaluated as noncompensable, pursuant to the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5253.

At her January 2003 VA examination the veteran said that her 
right hip had given way when she was running across a street.  
On examination, she had no restriction of movement 
bilaterally in her hips but had tenderness in her right hip 
and mild discomfort in the groin region of her right hip.  
The veteran had adduction of her right hip of about 30 
degrees and abduction of about 25 degrees.  Beyond that she 
experienced some discomfort, but there was no limitation of 
movement due to the discomfort.  At January 2003 private 
treatment she complained of right hip pain.

The veteran had another VA examination November 2003, at 
which her bilateral range of motion of the hips showed 
flexion of 125 degrees, extension of 30 degrees, adduction of 
25 degrees, abduction of 45 degrees, external rotation of 60 
degrees, and internal rotation of 40 degrees.

She complained of hip pain at November 2004 VA treatment.  At 
her October 2005 VA examination, the veteran reported 
intermittent flare-ups of hip pain that occurred once or 
twice a week and lasted for one or two days at a time.  The 
symptoms were usually brought on when she placed her hips in 
a certain position.  During flare-ups she had difficulty 
standing, walking, carrying objects, and running.  She said 
that she missed time from work four or five times a month 
because of her hip disorder and that she had difficulty 
performing strenuous physical activity.  Right hip active 
flexion was limited at 110 of 125 degrees with pain at 110 
degrees, active extension was within normal limits at 30 
degrees without pain, active adduction was within normal 
limits at 25 degrees without pain, active abduction was 
limited at 40 of 45 degrees with pain at 40 degrees, and 
active internal rotation was limited at 30 of 40 degrees.  X-
rays of the right hip showed no abnormality, and the veteran 
was diagnosed with a right hip strain.  The examiner 
described the range of motion of the veteran's right hip as 
"mildly decreased" without deformity or abnormal gait.  She 
felt that the veteran was limited in running and performing 
other high-impact activities as well as in doing prolonged 
walking or standing.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain alone.

The Board finds that the record supports a noncompensable 
evaluation, and no greater, for the veteran's right hip 
strain.  The record does not show that she cannot cross her 
legs or cannot toe-out more than 15 degrees, the criteria for 
a 10 percent evaluation, the next highest available.  
Therefore, she is not eligible for a compensable evaluation 
under Diagnostic Code 5253.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
medical evidence fails to show, and the veteran has not 
asserted, that she has required frequent periods of 
hospitalization for her right hip strain.  In sum, there is 
no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  The Board thus finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
staged rating for her right hip strain, as the Court 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time has the disability on appeal 
been more disabling than as currently rated under the present 
decision of the Board.  Therefore, a "staged" rating is not 
appropriate.

Accordingly, the preponderance of the evidence is against the 
claim for a compensable evaluation for a right hip strain.  
Therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.


D.  Service Connection for a Low Back Disorder

At the veteran's enlistment examination she was found to have 
scoliosis of less than 15 degrees of the dorsal lumbar spine, 
which was asymptomatic.  She indicated at the time on a 
medical history report that she did not then have, and had 
never had, low back pain.  The STRs show that in June 2001 
the veteran complained of back pain.  Her gait was good, and 
she was able to do a heel-and-toe walk within normal limits.

The veteran reported at her January 2003 VA examination that 
earlier in the month her primary care physician found from an 
X-ray that there is some slight crookedness in her spine.  
The veteran did not complain of any back pain at the VA 
examination, and the examination did not show that her 
scoliosis was aggravated in service, nor does the claims file 
contain any such evidence.  On examination, movement of the 
spine, including flexion, extension, and lateral bending, 
were all normal.  There was no tenderness on palpation of the 
spine, and no spasm of the paraspinal muscles were noted.  
The Board therefore finds that there is clear and 
unmistakable evidence that the veteran's scoliosis existed 
prior to service and was not aggravated by service.  See 
VAOPGCPREC 3-2003; Wagner, supra.

The examiner did not make a diagnosis related to the 
veteran's low back, and did not have her undergo X-rays or 
other imaging studies.  However, the Board finds that the 
examination was sufficient for the purposes of determining 
service connection for the veteran's low back.  In McClendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with 
an in-service event.  The Board finds that there is no 
competent evidence of a current acquired low back disorder, 
only the pre-service scoliosis.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of 
an examination with imaging studies in order to decide the 
claim on the merits.  See 38 C.F.R. § 3.159(c).

The veteran did not complain of low back pain at her November 
2003 and October 2005 VA examinations.  At the October 2005 
examination her posture was normal without loss of lumbar 
lordosis, and there was no kyphosis or scoliosis.  In 
addition, the claims file does not indicate she has received 
treatment for a low back disorder.

We recognize the sincerity of the arguments advanced by the 
veteran that her low back disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, a low back disorder requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  
 
As the evidence preponderates against the claim for service 
connection for a low back disorder on a direct basis or due 
to aggravation, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

E.  Service Connection for a Left Leg Disorder
 
The veteran's STRs do not show complaints of, treatment for, 
or a diagnosis of a left leg disorder.  A September 2001 bone 
scan showed increased uptake in the tibial tuberosities of 
uncertain clinical significance.  

At her January 2003 VA examination the veteran did not 
complain of a left leg disorder.  However, at her November 
2003 VA examination she said she had pain in the mid-shin 
area from prolonged marching while she was in the Army.  On 
examination, the left lower extremity had no angular or 
rotational malalignment.  A bone scan showed no evidence of a 
stress fracture.  In addition, November 2003 private X-rays 
of the left tibia were normal.  

The veteran complained of pain in both lower extremities and 
knees at August 2005 VA treatment.  She said she was unable 
to sit down at her job, and that she took 800 mg of ibuprofen 
four times a day.  At her October 2005 VA examination, she 
had tenderness to palpation and mild warmth in the bilateral 
pretibial regions.  There was no diagnosis made in relation 
to her left leg.

As above, the Board recognizes the sincerity of the arguments 
advanced by the veteran that her left leg disorder is service 
connected.  However, matters involving medical knowledge, 
such as the diagnosis of a disability and the determination 
of medical etiology, require professional evidence.  See 
Espiritu, supra.  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
Buchanan, supra.  However, the diagnosis and causation of leg 
disorders require specialized training for determination, and 
therefore cannot be resolved by lay opinions.  

As the evidence preponderates against the claim for service 
connection for a left leg disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to an initial compensable evaluation for 
dermatitis is denied.

Entitlement to an initial compensable evaluation for a right 
tibial stress injury is denied.

[Continued on Next Page]

Entitlement to an initial compensable evaluation for a right 
hip strain is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a left leg disorder is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


